Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on June 17, 2019 is acknowledged. Claims 1 and 51-69 are pending and subject to restriction requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Group I, claims 1, 51-62, drawn to an artificial antigen presenting cell (aAPC) scaffold comprising a polymeric backbone to which are attached the following template molecules:
i.    at least two different gamma-chain receptor cytokines, selected from the group consisting of IL-21, IL-2, IL-15, IL-4, IL-9 and IL-7,
ii.    at least one antigen,

consisting of B7.2 (CD86), B7.1 (CD80), CD40, ICOS and PD-L1, and
iv.    optionally, at least one CD47 molecule.

Group II, claims 63-66, drawn method for simultaneous in vitro stimulation and expansion of T cells, comprising:
i. providing a sample comprising T cells, contacting said sample with a solution comprising an aAPC scaffold according to claim 1,
iii.    stimulating and expanding T cells with specificity for said aAPC scaffold in culture, and
iv.    harvesting the T cells of step iii) from the culture to obtain an expanded antigen-specific population of T cells.

Group III, claims 67, drawn to an expanded T cell population obtained by the method according to claim 63.

Group IV, claims 68-69, drawn to a method of providing an expanded T cell population to a subject in need thereof comprising providing the expanded T-cell population obtained by the method according to claim 63 to said subject and a method of inhibiting a cancer or a viral infection in a subject that has a cancer or a viral infection comprising providing said subject the expanded T-cell population


The special technical feature of the claimed invention artificial antigen presenting cell (aAPC) scaffold comprising a polymeric backbone to which are attached the following template molecules: at least two different gamma-chain receptor cytokines, selected from the group consisting of IL-21, IL-2, IL-15, IL-4, IL-9 and IL-7.
Yu Xia et a. (Asian Pacific Journal of Tropical Medicine, 2013, p. 467-472) and Schneck et al. (US Patent 10,435,668) teach the claimed special technical feature. 
Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648